
	
		II
		111th CONGRESS
		1st Session
		S. 790
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Bingaman (for
			 himself, Mr. Casey,
			 Mr. Kohl, and Mr. Udall of New Mexico) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve access to health care services in rural,
		  frontier, and urban underserved areas in the United States by addressing the
		  supply of health professionals and the distribution of health professionals to
		  areas of need.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Health Access and Health
			 Professions Supply Act of 2009 or HAHPSA
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Amendments to the Social Security Act
					Sec. 101. Permanent National Health Workforce
				Commission.
					Sec. 102. State health workforce centers program.
					Sec. 103. Medicare medical home service and training pilot
				program.
					Sec. 104. Improvements to payments for graduate medical
				education under medicare.
					Sec. 105. Distribution of resident trainees in an
				emergency.
					Sec. 106. Authority to include costs of training of
				psychologists in payments to hospitals for approved educational activities
				under Medicare.
					TITLE II—Amendments to the Public Health Service Act
					Sec. 201. Expansion of National Health Service Corps
				Programs.
					Sec. 202. National Health Service Corps Scholarship Program for
				Medical, Dental, Physician Assistant, Pharmacy, Behavioral and Mental Health,
				Public Health, and Nursing Students in the United States Public Health Sciences
				Track in Affiliated Schools.
					Sec. 203. Federal medical facility grant program and program
				assessments.
					Sec. 204. Health professions training loan program.
					Sec. 205. United States Public Health Sciences
				Track.
					Sec. 206. Medical education debt reimbursement for physicians
				of the Veterans Health Administration.
					TITLE III—Health professional training pipeline partnerships
				program
					Sec. 301. Grants to prepare students for careers in health
				care.
				
			2.Findings
			(a)Findings
			 related to health care access in rural, frontier, and urban underserved areas
			 of the United StatesCongress
			 finds the following:
				(1)The United States
			 does not have a cohesive or coordinated approach to addressing health workforce
			 shortages and problems with reliable access to quality, affordable health
			 care.
				(2)There are
			 50,000,000 citizens of the United States living in areas that are designated
			 under section 332(a)(1)(A) of the Public Health Service Act as health
			 professional shortage areas.
				(3)The population of
			 the United States will grow by 25,000,000 each decade.
				(4)The number of
			 individuals over 65 years of age in the United States will double between 2000
			 and 2030, with such individuals accounting for 20 percent of the total
			 population of the United States in 2030.
				(5)Individuals over
			 65 years of age have twice as many doctor visits as those individuals under 65
			 years of age, resulting in an increase in the demand for physicians, physician
			 assistants, pharmacists behavioral and mental health professionals, nurses, and
			 dentists.
				(6)The rates of
			 chronic diseases (such as diabetes) are increasing in the population of the
			 United States.
				(7)There are
			 47,000,000 citizens of the United States who do not have health insurance, and
			 over 130,000,000 individuals within the United States who do not have dental
			 insurance. Those individuals who are uninsured have limited access to health
			 care.
				(8)Academic health
			 centers, Federal medical facilities, and teaching hospitals provide a
			 substantial percentage of safety net services in the United States to uninsured
			 and underinsured populations and to those individuals who have 1 or more
			 chronic diseases. Such centers, facilities, and teaching hospitals provide
			 those safety net services while concurrently providing for the training of
			 health professionals.
				(9)The pipeline for
			 the education of health professionals—
					(A)begins and often
			 ends in urban areas;
					(B)does not reliably
			 include Federal support for nonphysician training;
					(C)does not
			 incorporate modern training venues and techniques, including community-based
			 ambulatory sites; and
					(D)discourages
			 interdisciplinary, team, and care coordination models as a result of
			 restrictive regulations.
					(10)Health reform
			 must include measures to transform the health delivery system to assure access,
			 quality, and efficiency by utilizing contemporary models and venues of
			 care.
				(11)Reform of the
			 health delivery system will require modernization of the training of health
			 professionals to ensure that health professionals—
					(A)practice in
			 integrated teams in a variety of delivery venues (including inpatient and
			 ambulatory settings and long-term care facilities) to utilize decision support
			 and health information systems;
					(B)deliver
			 patient-centered care;
					(C)practice
			 evidence-based health care;
					(D)learn
			 performance-based compensation systems, comparative effectiveness, and costs of
			 care across the spectrum; and
					(E)deliver
			 culturally appropriate, personalized care.
					(b)Findings
			 related to access to oral healthCongress finds the
			 following:
				(1)Dental care is
			 the number 1 unmet health care need in children, and is 1 of the top 5 unmet
			 health care needs in adults.
				(2)Over 130,000,000
			 citizens of the United States are without dental insurance.
				(3)Over 45,000,000
			 citizens of the United States live in areas that are designated under section
			 332(a)(1)(A) of the Public Health Service Act as dental health professional
			 shortage areas.
				(4)Rural counties
			 have less than half the number of dentists per capita compared to large
			 metropolitan areas (29 versus 62 for population of 100,000).
				(5)In 2006, over
			 9,000 dentists were needed in such dental health professional shortage
			 areas.
				(6)Between 27 and 29
			 percent of children and adults in the United States have untreated
			 cavities.
				(7)The number of
			 dental school graduates in the United States decreased by 20 percent between
			 1982 and 2003 and the average age of practicing dentists in the United States
			 is 49.
				(8)There were over
			 400 dental faculty vacancies in the school year beginning in 2006.
				(9)In 2007, the
			 average debt of a dental student at graduation was $172,627.
				(c)Findings
			 related to physician shortages, education, and
			 distributionCongress finds the following:
				(1)By 2020,
			 physician shortages are forecasted to be in the range of 55,000 to
			 200,000.
				(2)Although 21
			 percent of the population of the United States lives in rural areas, only 10
			 percent of physicians work in rural areas and, for every 1 physician who goes
			 into practice in regions with a low supply of physicians, 4 physicians go into
			 practice in regions with a high supply of physicians.
				(3)According to a
			 2004 report by Green et al. for the Robert Graham Center of the American
			 Academy of Family Physicians, the number of applicants from rural areas
			 accepted to medical school has decreased by 40 percent in the last 20 years
			 while the number of such applications has remained the same.
				(4)In order to
			 respond to forecasted shortages, experts have recommended an increase between
			 15 and 30 percent in class size at medical schools over the next 10
			 years.
				(5)There are
			 55,000,000 citizens of the United States who lack adequate access to primary
			 health care because of shortages of primary care providers in their
			 communities.
				(6)The number of
			 graduates from medical school in the United States who choose to practice
			 family medicine has plummeted 50 percent in less than 10 years. Without
			 congressional intervention, such decline will likely continue, and access to
			 care in underserved areas will rapidly deteriorate. Family physicians represent
			 58 percent of the rural physician workforce, 70 percent of non-Federal
			 physicians in whole-county health professional shortage areas, and 78 percent
			 of primary care physician full-time equivalents in the National Health Service
			 Corps.
				(7)Current trends
			 indicate that fewer resident trainees from pediatric and internal medicine
			 residencies pursue generalist practice at graduation.
				(8)Funding for
			 medical education which is provided through direct Graduate Medical Education
			 (GME) and Indirect Medical Education (IME) under the Medicare program is not
			 transparent or accountable, nor is it aligned to the types of health
			 professionals most needed or to the areas in which health professionals are
			 most needed.
				(9)Physician supply
			 varies 200 percent across regions and there is no relationship between regional
			 physician supply and health needs.
				(10)The Council on
			 Graduate Medical Education’s 18th Report (issued in 2007), entitled New
			 Paradigms for Physician Training for Improving Access to Health Care,
			 and 19th Report (issued in 2007), entitled Enhancing Flexibility in
			 Graduate Medical Education, each call for changes to address the
			 healthcare needs of the United States by removing barriers to expanding and
			 more appropriately training the physician workforce.
				(d)Findings
			 related to nursing shortages, education, and
			 distributionCongress finds the following:
				(1)By 2020, nursing
			 shortages are forecast to be in the range of 300,000 to 1,000,000 and the
			 Bureau of Labor Statistics of the Department of Labor estimates that more than
			 1,200,000 new and replacement registered nurses will be needed by 2014.
				(2)Nurse vacancy
			 rates are currently 8 percent or greater in hospitals and community health
			 centers receiving assistance under section 330 of the Public Health Service
			 Act, and for nursing faculty positions.
				(3)Surveys indicate
			 that 40 percent of nurses in hospitals are dissatisfied with their work and, of
			 nurses who graduate and go into nursing, 50 percent leave their first employer
			 within 2 years.
				(4)Nursing
			 baccalaureate and graduate programs rejected more than 40,000 qualified nursing
			 school applicants in 2006, with faculty shortages identified by such programs
			 as a major reason for turning away qualified applicants.
				(5)More than 70
			 percent of nursing schools cited faculty shortages as the primary reason for
			 not accepting all qualified applicants into entry-level nursing
			 programs.
				(6)The nursing
			 faculty workforce is aging and retiring and, by 2019, approximately 75 percent
			 of the nursing faculty workforce is expected to retire.
				(7)The average age
			 of nurses in the United States is 49 and the average age of an associate
			 professor nurse faculty member in the United States is 56.
				(8)Geriatric
			 patients receiving care from nurses trained in geriatrics are less frequently
			 readmitted to hospitals or transferred from skilled nursing facilities and
			 nursing facilities to hospitals.
				(e)Findings
			 related to public health workforce shortagesCongress finds the
			 following:
				(1)The United States
			 has an estimated 50,000 fewer public health workers than it did 20 years ago
			 while the population has grown by approximately 22 percent.
				(2)Government public
			 health departments are facing significant workforce shortages that could be
			 exacerbated through retirements.
				(3)Twenty percent of
			 the average State health agency’s workforce will be eligible to retire within 3
			 years, and by 2012, over 50 percent of some State health agency workforces will
			 be eligible to retire.
				(4)Approximately 20
			 percent of local health department employees will be eligible for retirement by
			 2010.
				(5)The average age
			 of new hires in State health agencies is 40.
				(6)4 out of 5
			 current public health workers have not had formal training for their specific
			 job functions.
				(f)Findings
			 related to physician assistant shortagesCongress finds the
			 following:
				(1)The purpose of
			 the physician assistant profession is to extend the ability of physicians to
			 provide primary care services, particularly in rural and other medically
			 underserved communities.
				(2)Physician
			 assistants always practice medicine as a team with their supervising
			 physicians, however, supervising physicians need not be physically present when
			 physician assistants provide medical care.
				(3)Physician
			 assistants are legally regulated in all States, the District of Columbia, and
			 Guam. All States, the District of Columbia, and Guam authorize physicians to
			 delegate prescriptive authority to physician assistants.
				(4)In 2007,
			 physician assistants made approximately 245,000,000 patient visits and
			 prescribed or recommended approximately 303,000,000 medications.
				(5)The National
			 Association of Community Health Centers, the George Washington University, and
			 the Robert Graham Center for Policy Studies in Family Medicine and Primary Care
			 found that while the number of patients who seek care at community health
			 centers has increased, the number of primary care providers, including
			 physician assistants, has not. The report estimates a need for 15,500 primary
			 health care providers to provide care at community health centers.
				(g)Findings
			 related to mental health professional shortagesCongress finds
			 the following:
				(1)The National
			 Institute of Mental Health estimates that 26.2 percent of citizens of the
			 United States ages 18 and older suffer from a diagnosable mental disorder.
			 Approximately 20 percent of children in the United States have diagnosable
			 mental disorders with at least mild functional impairment.
				(2)The Health
			 Resources and Services Administration reports that there are 3,059 mental
			 health professional shortage areas within the United States with 77,000,000
			 people living in those areas. More than 5,000 additional mental health
			 professionals are needed to meet demand.
				(3)According to the
			 Department of Health and Human Services, minority representation is lacking in
			 the mental health workforce. Although 12 percent of the population of the
			 United States is African-American, only 2 percent of psychologists, 2 percent
			 of psychiatrists, and 4 percent of social workers are African-American.
			 Moreover, there are only 29 mental health professionals who are Hispanic for
			 every 100,000 individuals who are Hispanic in the United States, compared with
			 173 non-Hispanic White providers for every 100,000 individuals who are
			 non-Hispanic White in the United States.
				(h)Findings
			 related to health professional shortage areas
				(1)In 2006, the
			 National Health Service Corps had a total of 4,200 vacant positions in health
			 professional shortage areas, but only 1,200 of those positions were funded. For
			 each National Health Service Corps award, there are 7 applicants.
				(2)Community health
			 centers receiving assistance under section 330 of the Public Health Service Act
			 have expanded to serve 16,000,000 individuals in over 1,000 sites. Such
			 community health centers have high vacancy rates for family physicians (13
			 percent), obstetricians and gynecologists (21 percent), dentists, nurses, and
			 other health professionals.
				(3)The Institute of
			 Medicine of the National Academies has recommended that medical education and
			 public health issues be more closely aligned, especially in relation to
			 preparedness for natural disasters, pandemic, bioterrorism, and other threats
			 to public health.
				(4)The education of
			 health professionals must be more closely aligned with health care needs in the
			 United States, with special attention to underserved populations and areas,
			 health disparities, the aging population, and individuals with 1 or more
			 chronic diseases.
				(5)There is some
			 duplication, and little coordination, between the Council on Graduate Medical
			 Education (related to the physician workforce), the National Advisory Committee
			 on Nursing Programs (related to the nursing workforce), the Advisory Committee
			 on Training in Primary Care Medicine and Dentistry, and other advisory
			 committees and councils.
				(6)The Association
			 of Academic Health Centers calls for making the health workforce of the United
			 States a priority domestic policy issue and creating a national health
			 workforce planning body that engages Federal, State, public, and private
			 stakeholders.
				IAmendments to the
			 Social Security Act
			101.Permanent
			 National Health Workforce Commission
				(a)EstablishmentThere
			 is hereby established the Permanent National Health Workforce Commission (in
			 this section referred to as the Commission).
				(b)Duties
					(1)Review of
			 federal policies and annual reports
						(A)ReviewThe
			 Commission shall review Federal policies with respect to the training,
			 financing, and distribution of the health professional workforce, particularly
			 with respect to such workforce in rural, frontier, and urban underserved areas,
			 including the specific topics described in paragraph (2). Such review shall
			 include a comprehensive analysis and reporting of—
							(i)the most recent
			 COHPPERDDUST Annual Report;
							(ii)the number of
			 medical students and residents, physician assistant students, pharmacy students
			 and residents, behavioral and mental health students and residents, dental
			 students and residents, nursing students and advance practice nursing trainees,
			 and other health professionals in need of training, the rates of payment for
			 such training; and the methodologies for funding such training;
							(iii)how to align
			 payments for direct graduate medical education costs under section 1886(h) of
			 the Social Security Act (42 U.S.C. 1395ww(h)) and payments for the indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) with other Federal and State subsidies and
			 payments for health professions education with desired outcomes for the health
			 professional workforce;
							(iv)whether Federal
			 medical facilities should be permitted to train health professionals with
			 support paid directly by the entity sponsoring the health professional;
							(v)whether the
			 establishment of transparent, accountable Federal payment policies for training
			 health professionals would ensure that the types of health professionals
			 trained and the distribution of such health professionals would meet the health
			 care needs of the population of the United States;
							(vi)the feasibility
			 of establishing a National Health Professions Education Trust Fund to ensure an
			 open and fair system of Federal, State, and private support for providing
			 education for health professionals; and
							(vii)any other
			 issues related to such Federal policies as the Commission determines
			 appropriate.
							(B)COHPPERDDUST
			 Annual ReportsNot later than each of January 1 of each year
			 (beginning with 2012) the Commission shall submit to the Secretary and to
			 Congress a report containing—
							(i)the
			 results of the review conducted under subparagraph (A); and
							(ii)recommendations—
								(I)with respect to
			 the Health Professions Pipeline, Education, Research, Diversity &
			 Distribution to Underserved Areas Utilizing Service/Training Models; and
								(II)for such
			 legislation or administrative action, including regulations, as the Commission
			 determines appropriate.
								(2)Specific topics
			 described
						(A)Payments for
			 health professions educationSpecifically, the Commission shall
			 review, with respect to the training, financing, and distribution of the health
			 professional workforce, the following:
							(i)The
			 regular update, revision, and standardization of hospital-specific and
			 sponsoring institution-specific base-period per resident amounts and cost
			 reporting periods for payments for direct graduate medical education costs
			 under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) and
			 payments for the indirect costs of medical education under section
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)).
							(ii)The feasibility
			 of the Secretary, subject to review by the Commission, granting a waiver under
			 the Medicare program, such as the waiver granted to the Utah Medical Education
			 Commission, which would allow States flexibility to utilize funding under
			 titles XVIII, XIX, and XXI of the Social Security Act for direct graduate
			 medical education and indirect graduate medical education to support
			 coordinated and comprehensive health workforce training innovations.
							(iii)Replacement of
			 the current methodology for making payments for such direct graduate medical
			 education costs and such indirect costs of medical education with a workforce
			 adjustment payment, based on a Sustainable Growth Rate formula or a prospective
			 payment system, under which—
								(I)payments would be
			 made directly to the sponsoring institution where such education is provided;
			 and
								(II)payments would
			 be separated to reflect the costs to the professional and facility components
			 of such education.
								(iv)The
			 establishment of standards for the financing of education for health
			 professionals who are not physicians.
							(v)The expansion of
			 the definition, for purposes of making payments for health professions
			 education (including such direct graduate medical education costs and such
			 indirect costs of medical education), of the term sponsoring
			 institution, which traditionally has been a teaching hospital or
			 medical school, to include nonteaching hospital-based entities (such as managed
			 care organizations and public and private healthcare consortia) that are
			 capable of assembling all of the resources necessary for effectively providing
			 the training and education required to address healthcare access, quality, and
			 costs and to meet workforce needs.
							(vi)The provision of
			 health professions education by nonteaching hospital-based entities (including
			 rural health clinics (as defined in subsection (aa)(2) of section 1861 of the
			 Social Security Act (42 U.S.C. 1395x)), community health centers (as defined in
			 section 330 of the Public Health Service Act (42 U.S.C. 254b)), and Federally
			 qualified health centers (as defined in subsection (aa)(4) of such section
			 1861) that are not sponsoring institutions (as defined under clause (v)) as
			 affiliates of the sponsoring institution for purposes of providing more
			 limited, but highly valuable clinical training.
							(vii)The
			 establishment of incentives to promote interdisciplinary, team-based, and care
			 coordination-based education of health professionals, including incentives to
			 encourage the development of health information technology (such as a
			 repository of consumer health status information in computer processable form)
			 which can be used for diagnosis, management, and treatment and includes price
			 and cost information.
							(viii)Adjustment to
			 the Medicare caps on graduate medical education positions to increase the
			 number of primary care residents, general dentistry residents, geriatric
			 fellowship trainees, and other health professionals trained in Federal medical
			 facilities.
							(ix)The development
			 of pay-for-performance methodologies for payments for health professions
			 education (including such direct graduate medical education costs, payments for
			 such indirect costs of medical education, and disproportionate share payments
			 under section 1886(d)(5)(F) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(F))) to—
								(I)increase payments
			 to sponsoring institutions and the affiliates of such institutions that achieve
			 desired outcomes; and
								(II)reduce payments
			 to such institutions and such affiliates that do not perform.
								(x)The
			 correlation between Federal policies with respect to the training, financing,
			 and distribution of the health professional workforce and specific
			 evidence-based, measurable, and comparative outcomes across sponsoring
			 institutions and the affiliates of such institutions.
							(xi)Disproportionate
			 share payments under section 1886(d)(5)(F) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(F)) made to service and training institutions that provide
			 safety net access, community-based outreach programs, measurable and
			 transparent community benefit, and planned financial assistance to low-income
			 patients, Medicare beneficiaries, and underinsured (including uninsured)
			 individuals in rural, frontier, and urban underserved areas.
							(xii)The
			 establishment of a workforce adjustment payment under the Medicare program
			 under title XVIII of the Social Security Act, the Medicaid program under title
			 XIX of such Act, the State Children’s Health Insurance Program under title XXI
			 of such Act, and other publicly funded health insurance programs to support
			 training programs for health professionals in Federal medical facilities, under
			 which such workforce adjustment payment would be made directly to the
			 sponsoring institution. Such payment would, as the Secretary determines
			 appropriate, in consultation with the Commission, replace or supplement the
			 provisions under clause (iii).
							(B)Data collection
			 and reviewSpecifically, the Commission shall review, with
			 respect to the adequacy, supply, and distribution of undergraduate and graduate
			 education programs for health professionals, the following:
							(i)Available data on
			 the adequacy, supply, and distribution of such education programs for
			 physicians, physician assistants, nurses, dentists, psychologists, pharmacists,
			 behavioral and mental health professionals (as defined in section
			 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i)),
			 public health professionals, and other health professionals, including data
			 collected under the State Health Workforce Centers Program established under
			 section 102.
							(ii)Processes for
			 improving the collection of data on health professionals, including the
			 collection of more consistent, independent, and comprehensive data from
			 entities (such as State licensure boards) to inform health professions
			 workforce issues. In conducting such review, the Commission shall determine the
			 costs of implementing such data collection.
							(3)Conduct of
			 hearings
						(A)In
			 generalThe Commission shall conduct hearings on health
			 professions education to assess performance, identify barriers, speed approval
			 of innovative programs, improve flexibility, and reduce bureaucratic obstacles
			 balancing hospital training while emphasizing sustained affiliation agreements
			 with community-based, interdisciplinary, team, and care management
			 methodologies and education designed to improve quality and efficiency of
			 patient care across the care delivery system.
						(B)TestimonyIn
			 conducting hearings under subparagraph (A), the Commission shall solicit
			 testimony from the Accreditation Council for Graduate Medical Education,
			 Residency Review Committees, and other appropriate organizations that accredit
			 education programs for health professionals.
						(C)Information
			 from Federal agencies
							(i)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 section.
							(ii)Provision of
			 informationThe head of the agency shall provide the information
			 to the Commission at the request of the Chairperson of the Commission.
							(4)Reducing health
			 professional isolation and building community health professional training
			 infrastructure
						(A)Identification
			 of programsThe Commission shall identify programs to reduce
			 health professional isolation and build community health professional training
			 infrastructure in rural, frontier, and urban underserved areas through
			 continuing education (including continuing education utilizing information
			 technology, such as telehealth and health information technology), mentoring,
			 and precepting activities.
						(B)AnalysisThe
			 Commission shall examine—
							(i)whether the
			 establishment of regional or statewide Health Advice Lines would reduce
			 after-hours calls responsibilities for overworked health professionals in
			 remote sites with few health professionals available to fulfill such
			 responsibilities;
							(ii)what support
			 should be given to health professionals fulfilling such
			 responsibilities—
								(I)in hospitals and
			 emergency departments in areas designated under section 332 of the Public
			 Health Service Act as health professional shortage areas;
								(II)under practice
			 relief programs that allow health professionals practicing in such areas to
			 have their practice and calls covered when they are ill, pursuing continuing
			 education, or taking a vacation; and
								(III)with respect to
			 field faculty development to become supervisors, mentors, and preceptors for
			 health professional students and trainees;
								(iii)support
			 structures (such as Area Health Education Centers) for health professionals;
			 and
							(iv)whether the
			 establishment of Rural Health Education Offices, based on the model of
			 agricultural extension offices, would—
								(I)help build
			 community health professional service and training capacity; and
								(II)spur local
			 economic development.
								(5)Development of
			 guiding principles and accountability standardsThe Commission
			 shall develop guiding principles and accountability standards for Federal,
			 State, and private sector education of health professionals. Such guidelines
			 shall be crafted to assure that the Federal investment in the education of
			 health professionals is a public good, regardless of whether a portion of such
			 education is funded by other sources.
					(6)Identification
			 of State and regional health professions education
			 commissionsThe Commission shall identify State and regional
			 Health Professions Education Centers. The Commission shall enter into
			 agreements with such Centers under which the Centers shall provide data and
			 reports to the Commission to provide a balanced and adequate assessment of the
			 entire Nation’s healthcare workforce.
					(c)Secretarial
			 responsibilitiesNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall, in consultation with the
			 Commission, and through negotiated rulemaking, promulgate regulations to
			 address the matters reviewed under clauses (i) through (vii) of subsection
			 (b)(1)(A), as the Secretary determines appropriate to address access and health
			 professional shortages and needs identified by the Commission with respect to
			 titles XVIII, XIX, and XXI of the Social Security Act.
				(d)Membership
					(1)Number of
			 appointmentThe Commission shall be composed of 20 members
			 appointed by the Comptroller General of the United States.
					(2)QualificationsThe
			 membership of the Commission shall include representatives of—
						(A)dentists and
			 dental hygienists who practice in urban underserved and rural areas;
						(B)primary care
			 providers who practice in urban underserved and rural areas;
						(C)nurses and
			 physician assistants who practice in urban underserved and rural areas;
						(D)psychologists and
			 other behavioral and mental health professionals (as defined in section
			 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i))
			 who practice in urban underserved and rural areas;
						(E)public health
			 professionals;
						(F)clinical
			 pharmacists who practice in a Federal market or are sole-community
			 providers;
						(G)national and
			 specialty physician and nursing organizations;
						(H)schools of
			 medicine, osteopathy, and nursing, educational programs for public health
			 professionals, behavioral and mental health professionals (as so defined), and
			 physician assistants, public and private teaching hospitals, and ambulatory
			 health facilities, including Federal medical facilities;
						(I)health
			 insurers;
						(J)business;
						(K)labor; and
						(L)any other health
			 professional organization or practice site the Comptroller General determines
			 appropriate.
						(e)Staff
					(1)In
			 generalThe Comptroller General of the United States shall
			 provide for the appointment of an executive director, deputy director, and such
			 other additional personnel as are necessary to enable the Commission to perform
			 the duties of the Commission.
					(2)Compensation
						(A)In
			 generalExcept as provided in subparagraph (B), the Comptroller
			 General of the United States may fix the compensation of the executive
			 director, deputy director, and other personnel without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates.
						(B)Maximum rate of
			 payThe rate of pay for the executive director, deputy director,
			 and other personnel shall not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
						(3)Detail of
			 Federal Government employees
						(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
						(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
						(4)Procurement of
			 temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
					(f)Powers
					(1)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.
					(2)Information
			 from Federal agencies
						(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 section.
						(B)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the agency shall provide the information to the Commission.
						(3)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
					(4)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(g)Status as
			 permanent commissionSection 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
				(h)DefinitionsIn
			 this section:
					(1)COHPPERDDUST
			 Annual ReportThe term COHPPERDDUST Annual Report
			 means the annual report submitted by the Commission under subsection
			 (b)(1)(B).
					(2)Federal medical
			 facilityThe term Federal medical facility means a
			 facility for the delivery of health services, and includes—
						(A)a Federally
			 qualified health center (as defined in section 1861(aa)(4) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(4)), a public health center, an outpatient
			 medical facility, or a community mental health center;
						(B)a hospital, State
			 mental hospital, facility for long-term care, or rehabilitation
			 facility;
						(C)a migrant health
			 center or an Indian Health Service facility;
						(D)a facility for
			 the delivery of health services to inmates in a penal or correctional
			 institution (under section 323 of such Act (42 U.S.C. 250)) or a State
			 correctional institution;
						(E)a Public Health
			 Service medical facility (used in connection with the delivery of health
			 services under section 320, 321, 322, 324, 325, or 326 of such Act (42 U.S.C.
			 247e, 248, 249, 251, 252, or 253));
						(F)a nurse-managed
			 health center; or
						(G)any other Federal
			 medical facility.
						(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					102.State health
			 workforce centers program
				(a)EstablishmentThe
			 Secretary shall establish a demonstration program (in this section referred to
			 as the program) under which the Secretary makes grants to
			 participating States for the operation of State Health Workforce Centers to
			 carry out the activities described in subsection (c).
				(b)Participating
			 statesA State seeking to participate in the program shall submit
			 an application to the Secretary containing such information and at such time as
			 the Secretary may specify. The Secretary may only consider under the preceding
			 sentence 1 application submitted by each State which has been certified by the
			 Governor or the chief executive officer of the State.
				(c)Use of
			 fundsGrants awarded under subsection (a) may be used to support
			 activities designed to improve the training, deployment, and retention of
			 critical health professionals in underserved areas and for underserved
			 populations, including the following:
					(1)Conducting
			 assessments of key health professional capacity and needs. Such assessments
			 shall be conducted in a coordinated manner that provides for the nationwide
			 collection of health professional data.
					(2)Convening State
			 health professional policymakers to review education, education financing,
			 regulations, and taxation and compensation policies which affect the training,
			 deployment, and retention of health professionals. A participating State may,
			 taking into consideration the results of such reviews, develop short-term and
			 long-term recommendations for improving the supply, deployment, and retention
			 of critical health professionals in underserved areas and for underserved
			 populations.
					(d)Funding
					(1)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $13,750,000 to carry out this section.
					(2)Matching
			 requirementThe Secretary may require a State, in order to be
			 eligible to receive a grant under this section, to agree that, with respect to
			 the costs incurred by the State in carrying out the activities for which the
			 grant was awarded, the State will make available (directly or through donations
			 from public or private entities) non-Federal contributions in an amount equal
			 to a percent of Federal funds provided under the grant (as determined
			 appropriate by the Secretary).
					(e)DefinitionsIn
			 this section:
					(1)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(2)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						103.Medicare
			 medical home service and training pilot program
				(a)Expansion of
			 Medicare medical home demonstration project
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall expand the Medicare
			 medical home demonstration project under section 204 of Division B of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 2987) by
			 adding a Medicare medical home service and training pilot program (in this
			 section referred to as the pilot program) to redesign the
			 methodologies for payments to primary care providers for coordinating the care
			 of applicable Medicare beneficiaries. Such pilot program shall be in addition
			 to, and run concurrently with, the Medicare medical home demonstration program.
			 Except for any modifications under this section, the Secretary shall carry out
			 the pilot program under similar terms and conditions as the Medicare medical
			 home demonstration program.
					(2)Applicable
			 medicare beneficiaries definedIn this section, the term
			 applicable Medicare beneficiary means an individual who—
						(A)is entitled to,
			 or enrolled for, benefits under part A of title XVIII of the Social Security
			 Act, or is enrolled under part B of such title;
						(B)has 1 or more
			 chronic illnesses (such as diabetes, hypertension, chronic obstructive
			 pulmonary disease, asthma, congestive heart failure, end stage liver disease,
			 and end stage renal disease); and
						(C)is in the top 2
			 quartiles of cost under the Medicare program under such title (as determined
			 based on Medicare claims data for the most recent 2 years for which data is
			 available).
						(b)Details
					(1)Duration;
			 scopeThe pilot program shall operate during the period beginning
			 on January 1, 2011, and ending on December 31, 2014, and shall include not more
			 than 1,000 medical home primary care providers.
					(2)Implementation
						(A)In
			 generalThe Secretary may implement the pilot program—
							(i)under title XVIII
			 of the Social Security Act; or
							(ii)subject to
			 subparagraph (B), under a combination of such title and other public or private
			 programs or organizations.
							(B)Special
			 ruleIn the case where the Secretary implements the pilot program
			 under a combination of title XVIII of the Social Security Act and other public
			 or private programs or organizations, the Secretary shall establish procedures
			 to ensure that any funding made available under such title for the pilot
			 program is only used to furnish items and services to Medicare
			 beneficiaries.
						(3)Participation
			 of primary care providers
						(A)In
			 generalIn no case shall participation in the pilot program be
			 limited to primary care providers in those States participating in the Medicare
			 medical home demonstration project under section 204 of Division B of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 2987). Any
			 primary care provider in the United States that meets the requirements and
			 definitions under this section and, if applicable, such section 204, shall be
			 eligible to participate in the pilot program. In selecting primary care
			 providers to participate in the pilot program, the Secretary shall give
			 preference to sites where clinical services and health professional education
			 are provided concurrently, taking into consideration priorities of the
			 Permanent National Health Workforce Commission established under section 101 of
			 the Health Access and Health Professions
			 Supply Act of 2009.
						(B)Definition of
			 primary care providersIn this section, the term primary
			 care provider means—
							(i)a
			 personal physician (as defined in subsection (c)(1) of section 204 of Division
			 B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat.
			 2987), except that, in applying such definition under this section, the
			 requirements described in subsection (c)(2)(B) of such section 204 shall
			 specify that the staff and resources of the physician may include a team of
			 health professionals (such as nurse practitioners, clinical nurse specialists,
			 certified nurse midwives, psychologists and other behavioral and mental health
			 professionals (as defined in section 331(a)(3)(E)(i) of the Public Health
			 Service Act (42 U.S.C. 254d(a)(3)(E)(i)), physician assistants, and other
			 primary care providers that meet requirements established by the Secretary));
			 and
							(ii)any other
			 primary care provider (such as a nurse practitioner or a physician assistant)
			 that is subject to State licensure laws and the requirements of the
			 Secretary.
							(C)Limitation on
			 number of primary care providers participating in the pilot program who are not
			 personal physiciansThe Secretary shall ensure that the total
			 number of independently practicing primary care providers who are not personal
			 physicians participating in the pilot program reflects the percentage of such
			 primary care providers in the United States (as determined by the Secretary),
			 not to exceed 10 percent of the total number of primary care providers
			 participating in the pilot program.
						(4)Services
			 performedA primary care provider shall perform or provide for
			 the performance of at least the services described in subsection (c)(3) of such
			 section 204 under the pilot program.
					(c)Care
			 coordination fee payment methodologyUnder the pilot program, the
			 Secretary shall provide for payment under section 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4) of a per member per month care coordination fee to
			 primary care providers for the care of eligible Medicare beneficiaries
			 participating in the pilot program. The Secretary shall appoint a committee to
			 make recommendations about the design and implementation of a methodology for
			 payment of the per member per month care coordination fee.
				(d)Provision of
			 data and technical assistanceThe Secretary shall provide—
					(1)data to primary
			 care providers participating in the pilot program; and
					(2)technical
			 assistance to such primary care providers that do not meet the criteria for the
			 highest tier of the pilot program (as defined by the Secretary).
					(e)Reports by the
			 Secretary
					(1)Interim
			 reportNot later than January 1, 2013, the Secretary shall submit
			 to Congress an interim report on the pilot program.
					(2)Final
			 reportNot later than January 1, 2014, the Secretary shall submit
			 to Congress a final report on the pilot program. Such report shall include
			 outcome measures reported by the Secretary under the pilot program, including
			 at least the following:
						(A)The total costs
			 to the Medicare program per eligible Medicare beneficiary participating in the
			 pilot program.
						(B)The performance
			 of primary care providers participating in the pilot program with regard
			 to—
							(i)quality measures
			 developed by the Secretary; and
							(ii)patient safety
			 indicators developed by the Secretary.
							(C)The experience of
			 eligible Medicare beneficiaries and primary care providers participating in the
			 pilot program.
						(D)An assessment of
			 savings to the Medicare program per eligible Medicare beneficiary participating
			 in the pilot program that are a result of such participation, as compared to
			 traditional Medicare fee-for-service payment methodologies.
						(f)GAO assessment
			 and report
					(1)AssessmentThe
			 Comptroller General of the United States shall, at the completion of the pilot
			 program, provide for an overall assessment of the efficacy of the pilot
			 program.
					(2)ReportNot
			 later than January 1, 2014, the Comptroller General shall submit to Congress a
			 report containing the results of the assessment under paragraph (1).
					104.Improvements
			 to payments for graduate medical education under medicare
				(a)Increasing the
			 Medicare caps on graduate medical education positions
					(1)Direct Graduate
			 Medical EducationSection 1886(h)(4)(F) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(4)(F)) is amended—
						(A)in clause (i), by
			 inserting clause (iii) and after subject to;
			 and
						(B)by adding at the
			 end the following new clause:
							
								(iii)Increase in
				caps on graduate medical education positions for states with a shortage of
				residents
									(I)In
				generalFor cost reporting periods beginning on or after January
				1, 2011, the Secretary shall increase the otherwise applicable limit on the
				total number of full-time equivalent residents in the field of allopathic or
				osteopathic medicine determined under clause (i) with respect to a qualifying
				hospital by an amount equal to 15 percent of the amount of the otherwise
				applicable limit (determined without regard to this clause). Such increase
				shall be phased-in equally over a period of 3 cost reporting periods beginning
				with the first cost reporting period in which the increase is applied under the
				previous sentence to the hospital.
									(II)Qualifying
				hospitalIn this clause, the term qualifying
				hospital means a hospital that agrees to use the increase in the number
				of full-time equivalent residents under subclause (I) to support
				community-based training which emphasizes underserved areas and innovative
				training models which address community needs and reflect emerging, evolving,
				and contemporary models of health care delivery. A qualifying hospital shall
				give priority to providing such training and training models to health
				professionals in specialties which the Secretary, in consultation with the
				Permanent National Health Workforce Commission established under section 101(a)
				of the Health Access and Health Professions
				Supply Act of 2009, determines are in high-need (including family
				medicine, general surgery, geriatrics, general internal medicine, general
				surgery, and obstetrics and gynecology).
									(III)Increase in
				paymentsNotwithstanding any other provision of law, in the case
				of full-time equivalent residents added to a hospital's training program as a
				result of such increase, the Secretary shall provide for an increase in the
				amounts otherwise payable under this subsection with respect to direct graduate
				medical education costs that would otherwise apply with respect to such
				residents by 10 percent. Such increased payments shall be made to the facility
				in which the training is provided to such
				residents.
									.
						(2)Indirect
			 Medical EducationSection 1886(d)(5)(B) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)) is amended by adding at the end the following new
			 clause:
						
							(x)Clause (iii) of subsection (h)(4)(F)
				shall apply to clause (v) in the same manner and for the same period as such
				clause (iii) applies to clause (i) of such
				subsection.
							.
					(b)Application of
			 Medicare GME payments to additional training site venues
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall, by regulation,
			 provide for the use of payments for direct graduate medical education costs
			 under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) and
			 payments for the indirect costs of medical education under section
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) to support
			 the implementation of community-based training and innovative training models
			 under subsections (h)(4)(F)(iii)(II) and (d)(5)(B)(x) of section 1886 of the
			 Social Security Act (42 U.S.C. 1395ww).
					(2)Use of model of
			 care deliveryIn promulgating regulations under paragraph (1),
			 the Secretary shall consider the model of care delivery of the Institute of
			 Medicine of the National Academies.
					(3)ConsultationIn
			 promulgating such regulations, the Secretary shall consult with the Permanent
			 National Health Workforce Commission established under section 101(a).
					(c)Determination
			 of hospital-specific approved FTE resident amountsSection
			 1886(h)(2) of the Social Security Act (42 U.S.C. 1395ww(h)(2)) is amended by
			 adding at the end the following new subparagraph:
					
						(G)Flexibility in
				determination
							(i)In
				generalNotwithstanding the preceding provisions of this
				paragraph, the approved FTE resident amount for each cost reporting period
				beginning on or after January 1, 2011, with respect to an applicable resident
				shall be determined using a methodology established by the Secretary that
				allows flexibility for payments to be made for costs in addition to the costs
				of hospital-sponsored education. Such methodology shall provide that
				nonteaching hospital-based entities (such as managed care organizations and
				public and private healthcare consortia) that are capable of assembling all of
				the resources necessary for effectively providing graduate medical education
				may receive payments for providing graduate medical education, either as the
				sponsor of such graduate medical education program or as an affiliate of such a
				sponsor.
							(ii)Applicable
				residentIn this subparagraph, the term applicable
				resident means a resident—
								(I)in a specialty
				which the Secretary, in consultation with the Permanent National Health
				Workforce Commission established under section 101(a) of the
				Health Access and Health Professions Supply
				Act of 2009, determines is in high-need;
								(II)in a health
				professional shortage area (as defined in section 332 of the Public Health
				Service Act);
								(III)in a medically
				underserved community (as defined in section 799B of the Public Health Service
				Act), or with respect to a medically underserved population (as defined in
				section 330(b)(3) of the Public Health Service Act); and
								(IV)in a Federal
				medical facility.
								(iii)Federal
				medical facilityIn this subparagraph, the term Federal
				medical facility means a facility for the delivery of health services,
				and includes—
								(I)a community
				health center (as defined in section 330 of the Public Health Service Act), a
				public health center, an outpatient medical facility, or a community mental
				health center;
								(II)a hospital,
				State mental hospital, facility for long-term care, or rehabilitation
				facility;
								(III)a migrant
				health center or an Indian Health Service facility;
								(IV)a facility for
				the delivery of health services to inmates in a penal or correctional
				institution (under section 323 of such Act) or a State correctional
				institution;
								(V)a Public Health
				Service medical facility (used in connection with the delivery of health
				services under section 320, 321, 322, 324, 325, or 326 of such Act); or
								(VI)any other
				Federal medical
				facility.
								.
				105.Distribution
			 of resident trainees in an emergency
				(a)Exclusion from
			 3-year rolling averageNotwithstanding any other provision of law,
			 in the case of a host hospital participating in an emergency Medicare GME
			 affiliation agreement on or after the date of enactment of this Act and
			 training residents in excess of its cap, consistent with the rolling average
			 provisions applicable for closed programs as specified in section 413.79(d)(6)
			 of title 42, Code of Federal Regulations, the Secretary of Health and Human
			 Services shall exclude from the 3-year rolling average FTE residents associated
			 with displaced residents during the period in which such agreement is in
			 effect.
				(b)Assessment and
			 revision of GME policies
					(1)ReviewThe Secretary of Health and Human Services
			 shall review policies with respect to payments for direct graduate medical
			 education costs under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) and payments for the indirect costs of medical education under
			 section 1886(d)(5)(B) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)).
					(2)Revision and
			 reportNot later than January
			 1, 2011, the Secretary shall—
						(A)as appropriate, revise such policies that
			 constrain the ability of the Secretary to respond to emergency situations and
			 situations involving institutional and program closure; and
						(B)in the case where
			 the Secretary determines legislative action is necessary to make such
			 revisions, submit to Congress a report containing recommendations for such
			 legislative action.
						106.Authority to
			 include costs of training of psychologists in payments to hospitals for
			 approved educational activities under MedicareEffective for cost reporting periods
			 beginning on or after the date that is 18 months after the date of enactment of
			 this Act, for purposes of payment to hospitals under the Medicare program under
			 title XVIII of the Social Security Act for costs of approved educational
			 activities (as defined in section 413.85 of title 42, Code of Federal
			 Regulations), such approved educational activities shall include a 1-year
			 doctoral clinical internship operated by the hospital as part of a clinical
			 psychology training program that is provided upon completion of university
			 course work.
			IIAmendments to
			 the Public Health Service Act
			201.Expansion of
			 National Health Service Corps Programs
				(a)In
			 generalSection 338H of the
			 Public Health Service Act (42 U.S.C. 254q) is amended—
					(1)in subsection (a), by striking paragraphs
			 (1) through (5) and inserting the following:
						
							(1)for fiscal year
				2009, $165,000,000;
							(2)for fiscal year
				2010, $198,000,000;
							(3)for fiscal year
				2011, $231,000,000;
							(4)for fiscal year
				2012, $264,000,000;
							(5)for fiscal year
				2013, $297,000,000; and
							(6)for fiscal year
				2014, $330,000,000.
							;
				and
					(2)by adding at the
			 end the following:
						
							(d)Expansion of
				programsThe Secretary shall use amounts appropriated for each of
				fiscal years 2010 through 2014 under subsection (a), that are in excess of the
				amount appropriated under such subsection for fiscal year 2009, to address
				shortages of health professionals in rural, frontier, and urban underserved
				areas through an expansion of the number of scholarships and loan repayments
				under this subpart to address health workforce shortages in health professional
				shortage areas (as defined in section 332), in medically underserved
				communities (as defined in section 799B), or with respect to medically
				underserved populations (as defined in section
				330(b)(3)).
							.
					(b)Expansion of
			 other programsThe Director of the Indian Health Service, the
			 Secretary of Defense, and the Secretary of Veterans Affairs, shall expand
			 existing loan repayment programs to emphasize the provision of health
			 professions services to facilities that have health professional
			 shortages.
				(c)No tax
			 implications
					(1)In
			 generalFor purposes of the Internal Revenue Code of 1986, any
			 amount received under a health-related Federal loan repayment program by a
			 health professional providing health-related services in a Federal medical
			 facility shall not be included in the gross income of such professional.
					(2)DefinitionIn
			 this subsection, the term Federal medical facility means a
			 facility for the delivery of health services, and includes—
						(A)a federally
			 qualified health center (as defined in section 330A of the Public Health
			 Service Act (42 U.S.C. 254c)), a public health center, an outpatient medical
			 facility, or a community mental health center;
						(B)a hospital, State
			 mental hospital, facility for long-term care, or rehabilitation
			 facility;
						(C)a migrant health
			 center or an Indian Health Service facility;
						(D)a facility for
			 the delivery of health services to inmates in a penal or correctional
			 institution (under section 323 of such Act (42 U.S.C. 250)) or a State
			 correctional institution;
						(E)a Public Health
			 Service medical facility (used in connection with the delivery of health
			 services under section 320, 321, 322, 324, 325, or 326 of such Act (42 U.S.C.
			 247e, 248, 249, 251, 252, or 253));
						(F)a nurse-managed
			 health center; or
						(G)any other Federal
			 medical facility.
						(d)Reduced loan
			 support for part time practitionersSection 338C of the Public
			 Health Service Act (42 U.S.C. 254m) is amended by adding at the end the
			 following:
					
						(e)Notwithstanding
				any other provision of this subpart, the Secretary shall develop procedures to
				permit periods of obligated services to be provided on a part-time basis (not
				less than 1,040 hours of such service per year). Such procedures shall prohibit
				an individual from holding other part-time employment while providing such
				part-time obligated services. The Secretary may provide for a reduction in the
				loan repayments provided to individuals who provide part-time obligated
				services under the authority provided under this
				subsection.
						.
				(e)Loan support
			 for participating preceptors, mentors, and attendings To supervise students and
			 trainees on-siteSection 338C of the Public Health Service Act
			 (42 U.S.C. 254m), as amended by subsection (d), is further amended by adding at
			 the end the following:
					
						(f)The Secretary
				shall develop procedures to permit up to 20 percent of the service obligation
				of an individual under this section to be provided by the individual through
				precepting or mentoring activities, or by preparing curriculum, for on-site
				students and trainees. The procedures developed under subsection (e) shall
				provide for the proportional application of this subsection with respect to
				individual providing obligated service on a part-time
				basis.
						.
				202.National
			 Health Service Corps Scholarship Program for Medical, Dental, Physician
			 Assistant, Pharmacy, Behavioral and Mental Health, Public Health, and Nursing
			 Students in the United States Public Health Sciences Track in Affiliated
			 Schools
				(a)Program
			 authorized
					(1)In
			 generalSubpart III of part D
			 of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is
			 amended—
						(A)in the heading by
			 inserting , Scholarship
			 Program for Medical, Dental, Physician Assistant, Pharmacy, Behavioral and
			 Mental Health, Public Health, and Nursing Students in the United States Public
			 Health Sciences Track in Affiliated Schools, after
			 Scholarship
			 Program; and
						(B)by inserting after
			 section 338A the following:
							
								338A–1.National
				health service corps scholarship program for medical, dental, physician
				assistant, pharmacy, behavioral and mental health, public health, and nursing
				students in the United States public health sciences track in affiliated
				schools
									(a)Establishment
										(1)In
				generalThe Secretary shall establish a program to be known as
				the National Health Service Corps Scholarship Program for Medical, Dental,
				Physician Assistant, Pharmacy, Behavioral and Mental Health, Public Health, and
				Nursing Students in the United States Public Health Sciences Track in
				Affiliated Schools (in this section referred to as the ‘U.S. Public Health
				Sciences Track Scholarship Program) to ensure, with respect to the provision of
				high-needs health care services, including primary care, general dentistry,
				nursing, obstetrics, and geriatricians pursuant to section 331(a)(2), an
				adequate supply of physicians, physician assistants, pharmacists, behavioral
				and mental health professionals, public health professionals, dentists, and
				nurses. The purpose of this program is to train an additional 150 medical
				students, 100 dental students, 100 physician assistant students, 100 behavioral
				and mental health students, 100 public health students, and 250 nursing
				students during each year. Of the 150 scholarships awarded to the medical
				students as described under the preceding sentence, 10 shall be for training at
				the Uniformed Services University of the Health Sciences as members of the
				Commissioned Corps of the Public Health Service.
										(2)Relationship to
				National Health Service Corps Scholarship ProgramScholarships
				provided under this section are intended to complement, and not take the place
				of, scholarships provided to students enrolled in courses of study leading to a
				degree in medicine, osteopathic medicine, dentistry, or nursing or completion
				of an accredited physician assistant, pharmacy, public health, or behavioral
				and mental health educational program under the National Health Service Corps
				Scholarship Program authorized by section 338A.
										(b)EligibilityTo
				be eligible to participate in the U.S. Public Health Sciences Track Scholarship
				and Grants Program, an individual shall—
										(1)be accepted for
				enrollment as a full-time student—
											(A)in an accredited
				(as determined by the Secretary) educational institution in a State; and
											(B)in a course of
				study, or program, offered by such institution leading to a degree in medicine,
				osteopathic medicine, dentistry, physician assistant, pharmacy, behavioral and
				mental health, public health, or nursing;
											(2)be eligible for,
				or hold, an appointment as a commissioned officer in the Regular or Reserve
				Corps of the Service or be eligible for selection for civilian service in the
				Corps;
										(3)submit an
				application to participate in the U.S. Public Health Sciences Track Scholarship
				and Grants Program; and
										(4)sign and submit
				to the Secretary, at the time of submittal of such application, a written
				contract to accept payment of a scholarship and to serve (in accordance with
				this subpart) for the applicable period of obligated service in an area in
				which the need for public health-related services may be
				demonstrated.
										.
						(2)No tax
			 implicationsFor purposes of the Internal Revenue Code of 1986,
			 any amount received under the National Health Service Corps Scholarship Program
			 for Medical, Dental and Nursing Students in the United States Public Health
			 Sciences Track in Affiliated Schools under section 338A–1 of the Public Health
			 Service Act, as added by paragraph (1), by a medical student, dental student,
			 or nursing student shall not be included in the gross income of such
			 student.
					(b)Grants To
			 increase the number of available slots for newly admitted medical, dental,
			 physician assistant, pharmacy, behavioral and mental health, public health, and
			 nursing students and To increase participation in the U.S. Public Health
			 Sciences Track Scholarship ProgramPart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k et seq.) is amended by adding at the end the
			 following:
					
						749.Grants to
				increase the number of available slots for newly admitted medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing students and to increase participation in the u.s. public health
				sciences track scholarship program
							(a)Program
				authorizedThe Secretary may make grants to medical, dental,
				public health, and nursing schools and physician assistant, pharmacy, and
				behavioral and mental health programs for the following purposes:
								(1)To increase the
				capacity of the recipient medical, dental, public health, or nursing school or
				physician assistant, pharmacy, or behavioral and mental health program, to
				accept additional medical, dental, public health, nursing, physician assistant,
				pharmacy, or behavioral and mental health students each year.
								(2)To develop
				curriculum.
								(3)To acquire
				equipment.
								(4)To recruit,
				train, and retain faculty.
								(5)To provide
				assistance to students who have completed a course of study at the recipient
				medical, dental, public health, or nursing school or physician assistant,
				pharmacy, or behavioral and mental health program during the period in which
				such students are completing a residency or internship program affiliated with
				the recipient institution.
								(b)ApplicationA
				medical, dental, public health, or nursing school or physician assistant,
				pharmacy, or behavioral and mental health program seeking a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
							(c)Definition of
				medical schoolIn this section, the term medical
				school means a school of medicine or a school of osteopathic
				medicine.
							.
				203.Federal
			 medical facility grant program and program assessments
				(a)Federal medical
			 facility grant programTitle
			 VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended—
					(1)by redesignating part F as part G;
			 and
					(2)by inserting
			 after part E, the following:
						
							FStart-up expenses
				loan and grant programs for Federal medical facilities and hospitals starting
				high needs residency programs in shortage areas
								781.Federal
				medical facility grant program
									(a)In
				generalThe Secretary shall award grants to eligible facilities
				to increase interdisciplinary, community-based health professions training in
				high-needs specialties for physicians, nurses, dentists, physician assistants,
				pharmacy, behavioral and mental health professionals, public health
				professionals, and other health professionals as determined appropriate by the
				Secretary, in consultation with the Permanent National Health Workforce
				Commission established under section 101(a) of the
				Health Access and Health Professions Supply
				Act of 2009.
									(b)Eligible
				facilities; application
										(1)Definition of
				eligible facilityIn this section, the term eligible
				facility—
											(A)means a facility
				which—
												(i)is located in a
				health professional shortage area (as defined in section 332);
												(ii)is located in a
				medically underserved community (as defined in section 799B), or with respect
				to a medically underserved population (as defined in section 330(b)(3));
												(iii)is a Federal
				medical facility;
												(iv)is an area
				health education center, a health education and training center, or a
				participant in the Quentin N. Burdick program for rural interdisciplinary
				training, that meet the requirements established by the Secretary; or
												(v)is establishing
				new residency programs in a specialty which the Secretary, in consultation with
				the Permanent National Health Workforce Commission established under section
				101(a) of the Health Access and Health
				Professions Supply Act of 2009, determines is in high-need;
				and
												(B)includes Medicare
				certified Federally Qualified Health Centers, community health centers, health
				care for the homeless centers, rural health centers, migrant health centers,
				Indian Health Service entities, urban Indian centers, health clinics and
				hospitals operated by the Indian Health Service, Indian tribes and tribal
				organizations, and urban Indian organizations (as defined in section 4 of the
				Indian Health Care Improvement Act), and other Federal medical
				facilities).
											(2)ApplicationAn
				eligible facility desiring a grant under subsection (a) shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
										(c)Use of
				fundsAn eligible facility shall use amounts received under a
				grant under subsection (a) to promote—
										(1)the training of
				health professionals in interdisciplinary, community-based settings that are
				affiliated with hospitals and other health care facilities and teaching
				institutions;
										(2)community
				development programs that assure a diverse health professions workforce through
				emphasis on individuals from rural and frontier areas and underrepresented
				minority groups;
										(3)the development
				of a reliable health professions pipeline that provides an emphasis on
				health-related careers in schools (such as schools participating in the Health
				Careers Opportunities Program) and centers of excellence, and that encourage
				individuals in underrepresented minorities (including Hispanic,
				African-American, American Indian, and Alaska Native individuals) to pursue
				health professions careers;
										(4)the reduction of
				health professional isolation in rural, frontier, and urban underserved areas
				through the provision of continuing education, mentoring, and precepting
				activities, field faculty development, and the utilization of technology such
				as telehealth and electronic health records;
										(5)the establishment
				and operation of regional or statewide health advice telephone lines to reduce
				after-hours call responsibilities for overworked health professionals who
				provide services in remote areas that have few health professionals taking such
				after-hours calls;
										(6)an increase in
				the number of professionals taking after-hours calls in hospitals and emergency
				departments in health professional shortage areas (as defined in section 332),
				in medically underserved communities (as defined in section 799B), or with
				respect to medically underserved populations (as defined in section
				330(b)(3));
										(7)the establishment
				and operation of relief programs that provide health professionals practicing
				in health professional shortage areas (as defined in section 332) with patient
				and call coverage when such professionals are ill, are pursuing continuing
				education, or are taking a vacation; and
										(8)the exposure of
				health professions residents to systems of health care that represent the
				contemporary American healthcare delivery program (such as P4
				Prepare the Personal Physician for Practice and the Health
				Commons programs).
										(d)SubgrantsAn
				eligible facility may use amounts received under a grant under this section to
				award subgrants to States and other entities determined appropriate by the
				Secretary to carry out the activities described in subsection (c).
									(e)Set
				asideIn awarding grants under this section, the Secretary shall
				ensure that a total of $500,000 is awarded annually for the activities of the
				National Rural Recruitment and Retention Network, or a similar entity.
									(f)Definition of
				Federal medical facilityIn this section, the term Federal
				medical facility means a facility for the delivery of health services,
				and includes—
										(1)a federally
				qualified health center (as defined in section 330A), a public health center,
				an outpatient medical facility, or a community mental health center;
										(2)a hospital, State
				mental hospital, facility for long-term care, or rehabilitation
				facility;
										(3)a migrant health
				center or an Indian Health Service facility;
										(4)a facility for
				the delivery of health services to inmates in a penal or correctional
				institution (under section 323) or a State correctional institution;
										(5)a Public Health
				Service medical facility (used in connection with the delivery of health
				services under section 320, 321, 322, 324, 325, or 326)); or
										(6)any other Federal
				medical facility.
										(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $623,000,000 for fiscal year 2009, $666,000,000 for
				fiscal year 2010, $675,000,000 for fiscal year 2011, $700,000,000 for fiscal
				year 2012, and $725,000,000 for fiscal year
				2013.
									.
					(b)Assessments
					(1)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish program assessment rating tools for
			 each program funded through titles VII and VIII of the Public Health Service
			 Act (42 U.S.C. 292 and 296 et seq.).
					(2)CriteriaThe
			 Secretary, in consultation with the Administrator of the Health Resources and
			 Services Administration and other appropriate public and private stakeholders,
			 shall, through negotiated rulemaking, establish criteria for the conduct of the
			 assessments under paragraph (2).
					(3)Annual
			 assessmentsThe Secretary shall annually enter into a contract
			 with an independent nongovernmental entity for the conduct of an assessment,
			 using the tools established under paragraph (1) and the criteria established
			 under paragraph (2), of not less than 20 percent, nor more than 25 percent, of
			 the programs carried out under titles VII and VIII of the Public Health Service
			 Act, so that every program under such titles is assessed at least once during
			 every 5-year period.
					204.Health
			 professions training loan programPart F of title VII of the Public Health
			 Service Act (as added by section 203) is amended by adding at the end the
			 following:
				
					782.Establishment
						(a)In
				generalThe Secretary shall establish a program under which the
				Secretary shall award interest-free loans to—
							(1)eligible
				hospitals to enable such hospitals to establish training programs in high-need
				specialties; and
							(2)eligible
				non-hospital community-based entities to enable such entities to establish
				health professions training programs.
							(b)Eligibility
							(1)In
				generalTo be eligible to receive a loan under subsection
				(a)—
								(A)a hospital
				shall—
									(i)be located in a
				health professional shortage area (as such term is defined in section
				332);
									(ii)comply with the
				requirements of paragraph (2); and
									(iii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; or
									(B)a non-hospital
				community-based entity shall—
									(i)comply with the
				requirements of paragraph (2); and
									(ii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(2)RequirementsTo
				be eligible to receive a loan under subsection (a), a hospital or non-hospital
				community-based entity shall—
								(A)on the date on
				which the entity submits the loan application, not operate a residency with
				respect to a high-needs specialty (as determined by the Secretary in
				consultation with the Permanent National Health Workforce Commission
				established under section 101(a) of the Health Access and Health Professions Supply Act of
				2009) or provide a health professions training program, as the
				case may be;
								(B)have received
				appropriate preliminary accreditation from the relevant accrediting agency
				(American Council for Graduate Medical Education, American Osteopathic
				Association, or Dental, Physician Assistant, Pharmacy, Behavioral and Mental
				Health, Public Health, and Nursing accrediting agencies), as determined by the
				Secretary; and
								(C)execute a signed
				formal contract under which the hospital or entity agree to repay the
				loan.
								(c)Use of loan
				fundsAmounts received under a loan under subsection (a) shall be
				used only for—
							(1)the salary and
				fringe benefit expenses of residents, students, trainees, and faculty, or other
				costs directly attributable to the residency, educational, or training program
				to be carried out under the loan, as specified by the Secretary; or
							(2)facility
				construction or renovation, including equipment purchase.
							(d)PriorityIn
				awarding loans under subsection (a), the Secretary shall give priority to
				applicants that are located in health professional shortage areas (as defined
				in section 332) or in medically underserved communities (as defined in section
				799B), or that serve medically underserved populations (as defined in section
				330(b)(3)).
						(e)Loan
				provisions
							(1)Loan
				contractThe loan contract entered into under subsection (b)(2)
				shall contain terms that provide for the repayment of the loan, including the
				number and amount of installment payments as described in such contract. Such
				repayment shall begin on the date that is 24 months after the date on which the
				loan contract is executed and shall be fully repaid not later than 36 months
				after the date of the first payment.
							(2)InterestLoans
				under this section shall be repaid without interest.
							(f)LimitationThe
				amount of a loan under this section with respect to each of the uses described
				in subsection (c)(1) or (c)(2) shall not exceed $2,000,000.
						(g)Failure To
				repayA hospital or non-hospital community-based entity that
				fails to comply with the terms of a contract entered into under subsection
				(b)(2) shall be liable to the United States for the amount which has been paid
				to such hospital or entity under the contract.
						(h)Authorization
				of appropriationsThere is authorized to be appropriated, such
				sums as may be necessary to carry out this
				section.
						.
			205.United States
			 Public Health Sciences TrackTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
				
					DUnited States
				Public Health Sciences Track
						271.Establishment
							(a)United States
				Public Health Services Track
								(1)In
				generalThere is hereby authorized to be established a United
				States Public Health Sciences Track (referred to in this part as the
				Track), at sites to be selected by the Secretary, with authority
				to grant appropriate advanced degrees in a manner that uniquely emphasizes
				team-based service, public health, epidemiology, and emergency preparedness and
				response. It shall be so organized as to graduate not less than—
									(A)150 medical
				students annually;
									(B)100 dental
				students annually;
									(C)250 nursing
				students annually;
									(D)100 public health
				students annually;
									(E)100 behavioral
				and mental health professional students annually;
									(F)100 physician
				assistant or nurse practitioner students annually; and
									(G)50 pharmacy
				students annually.
									(2)LocationsThe
				Track shall be located at existing and accredited, affiliated health
				professions education training programs at academic health centers located in
				regions of the United States determined appropriate by the Surgeon General, in
				consultation with the Permanent National Health Workforce Commission.
								(b)Number of
				graduatesExcept as provided in subsection (a), the number of
				persons to be graduated from the Track shall be prescribed by the Secretary. In
				so prescribing the number of persons to be graduated from the Track, the
				Secretary shall institute actions necessary to ensure the maximum number of
				first-year enrollments in the Track consistent with the academic capacity of
				the affiliated sites and the needs of the United States for medical, dental,
				and nursing personnel.
							(c)DevelopmentThe
				development of the Track may be by such phases as the Secretary may prescribe
				subject to the requirements of subsection (a).
							(d)Integrated
				longitudinal planThe Surgeon General shall develop an integrated
				longitudinal plan for health professions continuing education throughout the
				continuum of health-related education, training, and practice. Training under
				such plan shall emphasize patient-centered, interdisciplinary, and care
				coordination skills. Experience with deployment of emergency response teams
				shall be included during the clinical experiences.
							(e)Faculty
				developmentThe Surgeon General shall develop faculty development
				programs and curricula in decentralized venues of health care, to balance
				urban, tertiary, and inpatient venues.
							272.Administration
							(a)In
				generalThe business of the Track shall be conducted by the
				Surgeon General with funds appropriated for and provided by the Department of
				Health and Human Services. The Permanent National Health Workforce Commission
				shall assist the Surgeon General in an advisory capacity.
							(b)Faculty
								(1)In
				generalThe Surgeon General, after considering the
				recommendations of the Permanent National Health Workforce Commission, shall
				obtain the services of such professors, instructors, and administrative and
				other employees as may be necessary to operate the Track, but utilize when
				possible, existing affiliated health professions training institutions. Members
				of the faculty and staff shall be employed under salary schedules and granted
				retirement and other related benefits prescribed by the Secretary so as to
				place the employees of the Track faculty on a comparable basis with the
				employees of fully accredited schools of the health professions within the
				United States.
								(2)TitlesThe
				Surgeon General may confer academic titles, as appropriate, upon the members of
				the faculty.
								(3)Nonapplication
				of provisionsThe limitations in section 5373 of title 5, United
				States Code, shall not apply to the authority of the Surgeon General under
				paragraph (1) to prescribe salary schedules and other related benefits.
								(c)AgreementsThe
				Surgeon General may negotiate agreements with agencies of the Federal
				Government to utilize on a reimbursable basis appropriate existing Federal
				medical resources located in the United States (or locations selected in
				accordance with section 271(a)(2)). Under such agreements the facilities
				concerned will retain their identities and basic missions. The Surgeon General
				may negotiate affiliation agreements with accredited universities and health
				professions training institutions in the United States. Such agreements may
				include provisions for payments for educational services provided students
				participating in Department of Health and Human Services educational
				programs.
							(d)ProgramsThe
				Surgeon General may establish the following educational programs for Track
				students:
								(1)Postdoctoral,
				postgraduate, and technological institutes.
								(2)A graduate school
				of nursing.
								(3)Other schools or
				programs that the Surgeon General determines necessary in order to operate the
				Track in a cost-effective manner.
								(e)Continuing
				medical educationThe Surgeon General shall establish programs in
				continuing medical education for members of the health professions to the end
				that high standards of health care may be maintained within the United
				States.
							(f)Authority of
				the Surgeon General
								(1)In
				generalThe Surgeon General is authorized—
									(A)to enter into
				contracts with, accept grants from, and make grants to any nonprofit entity for
				the purpose of carrying out cooperative enterprises in medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing research, consultation, and education;
									(B)to enter into
				contracts with entities under which the Surgeon General may furnish the
				services of such professional, technical, or clerical personnel as may be
				necessary to fulfill cooperative enterprises undertaken by the Track;
									(C)to accept, hold,
				administer, invest, and spend any gift, devise, or bequest of personal property
				made to the Track, including any gift, devise, or bequest for the support of an
				academic chair, teaching, research, or demonstration project;
									(D)to enter into
				agreements with entities that may be utilized by the Track for the purpose of
				enhancing the activities of the Track in education, research, and technological
				applications of knowledge; and
									(E)to accept the
				voluntary services of guest scholars and other persons.
									(2)LimitationThe
				Surgeon General may not enter into any contract with an entity if the contract
				would obligate the Track to make outlays in advance of the enactment of budget
				authority for such outlays.
								(3)ScientistsScientists
				or other medical, dental, or nursing personnel utilized by the Track under an
				agreement described in paragraph (1) may be appointed to any position within
				the Track and may be permitted to perform such duties within the Track as the
				Surgeon General may approve.
								(4)Volunteer
				servicesA person who provides voluntary services under the
				authority of subparagraph (E) of paragraph (1) shall be considered to be an
				employee of the Federal Government for the purposes of chapter 81 of title 5,
				relating to compensation for work-related injuries, and to be an employee of
				the Federal Government for the purposes of chapter 171 of title 28, relating to
				tort claims. Such a person who is not otherwise employed by the Federal
				Government shall not be considered to be a Federal employee for any other
				purpose by reason of the provision of such services.
								273.Students;
				selection; obligation
							(a)Student
				selection
								(1)In
				generalMedical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, and nursing students at the Track
				shall be selected under procedures prescribed by the Surgeon General. In so
				prescribing, the Surgeon General shall consider the recommendations of the
				Permanent National Health Workforce Commission.
								(2)PriorityIn
				developing admissions procedures under paragraph (1), the Surgeon General shall
				ensure that such procedures give priority to applicant medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing students from rural communities and underrepresented minorities.
								(b)Contract and
				service obligation
								(1)ContractUpon
				being admitted to the Track, a medical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, or nursing student shall enter
				into a written contract with the Surgeon General that shall contain—
									(A)an agreement
				under which—
										(i)subject to
				subparagraph (B), the Surgeon General agrees to provide the student with
				tuition (or tuition remission) and a student stipend (described in paragraph
				(2)) in each school year for a period of years (not to exceed 4 school years)
				determined by the student, during which period the student is enrolled in the
				Track at an affiliated or other participating health professions institution
				pursuant to an agreement between the Track and such institution; and
										(ii)subject to
				subparagraph (B), the student agrees—
											(I)to accept the
				provision of such tuition and student stipend to the student;
											(II)to maintain
				enrollment at the Track until the student completes the course of study
				involved;
											(III)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined by the Surgeon General);
											(IV)if pursuing a
				degree from a school of medicine or osteopathic medicine, dental, public
				health, or nursing school or a physician assistant, pharmacy, or behavioral and
				mental health professional program, to complete a residency or internship in a
				specialty that the Surgeon General determines is appropriate; and
											(V)to serve for a
				period of time (referred to in this part as the period of obligated
				service) within the Commissioned Corps of the Public Health Service
				equal to 2 years for each school year during which such individual was enrolled
				at the College, reduced as provided for in paragraph (3);
											(B)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this part and any obligation of the student which is conditioned
				thereon, is contingent upon funds being appropriated to carry out this
				part;
									(C)a statement of
				the damages to which the United States is entitled for the student’s breach of
				the contract; and
									(D)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this part.
									(2)Tuition and
				student stipend
									(A)Tuition
				remission ratesThe Surgeon General, based on the recommendations
				of the Permanent National Health Workforce Commission established under section
				101(a) of the Health Access and Health
				Professions Supply Act of 2009, shall establish Federal tuition
				remission rates to be used by the Track to provide reimbursement to affiliated
				and other participating health professions institutions for the cost of
				educational services provided by such institutions to Track students. The
				agreement entered into by such participating institutions under paragraph
				(1)(A)(i) shall contain an agreement to accept as payment in full the
				established remission rate under this subparagraph.
									(B)StipendThe
				Surgeon General, based on the recommendations of the Permanent National Health
				Workforce Commission, shall establish and update Federal stipend rates for
				payment to students under this part.
									(3)Reductions in
				the period of obligated serviceThe period of obligated service
				under paragraph (1)(A)(ii)(V) shall be reduced—
									(A)in the case of a
				student who elects to participate in a high-needs speciality residency (as
				determined by the Permanent National Health Workforce Commission), by 3 months
				for each year of such participation (not to exceed a total of 12 months);
				and
									(B)in the case of a
				student who, upon completion of their residency, elects to practice in a
				Federal medical facility (as defined in section 781(e)) that is located in a
				health professional shortage area (as defined in section 332), by 3 months for
				year of full-time practice in such a facility (not to exceed a total of 12
				months).
									(c)Second 2 years
				of serviceDuring the third and fourth years in which a medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, or nursing student is enrolled in the Track, training should be
				designed to prioritize clinical rotations in Federal medical facilities in
				health professional shortage areas, and emphasize a balance of hospital and
				community-based experiences, and training within interdisciplinary
				teams.
							(d)Dentist,
				physician assistant, pharmacist, behavioral and mental health professional,
				public health professional, and nurse trainingThe Surgeon
				General shall establish provisions applicable with respect to dental, physician
				assistant, pharmacy, behavioral and mental health, public health, and nursing
				students that are comparable to those for medical students under this section,
				including service obligations, tuition support, and stipend support. The
				Surgeon General shall give priority to health professions training institutions
				that train medical, dental, physician assistant, pharmacy, behavioral and
				mental health, public health, and nursing students for some significant period
				of time together, but at a minimum have a discrete and shared core
				curriculum.
							(e)Elite Federal
				disaster teamsThe Surgeon General, in consultation with the
				Secretary, the Director of the Centers for Disease Control and Prevention, and
				other appropriate military and Federal government agencies, shall develop
				criteria for the appointment of highly qualified Track faculty, medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, and nursing students, and graduates to elite Federal disaster
				preparedness teams to train and to respond to public health emergencies,
				natural disasters, bioterrorism events, and other emergencies.
							(f)Student dropped
				from Track in affiliate schoolA medical, dental, physician
				assistant, pharmacy, behavioral and mental health, public health, or nursing
				student who, under regulations prescribed by the Surgeon General, is dropped
				from the Track in an affiliated school for deficiency in conduct or studies, or
				for other reasons, shall be liable to the United States for all tuition and
				stipend support provided to the student.
							274.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, section 338A–1, and
				section 749, such sums as may be
				necessary.
						.
			206.Medical
			 education debt reimbursement for physicians of the Veterans Health
			 Administration
				(a)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program under which eligible physicians described in subsection (b) are
			 reimbursed for the education debt of such physicians as described in subsection
			 (c).
				(b)Eligible
			 physiciansAn eligible physician described in this subsection is
			 any physician currently appointed to a physician position in the Veterans
			 Health Administration under section 7402(b)(1) of title 38, United States Code,
			 who enters into an agreement with the Secretary to continue serving as a
			 physician in such position for such period of time as the Secretary shall
			 specify in the agreement.
				(c)Covered
			 education debtThe education debt for which an eligible physician
			 may be reimbursed under this section is any amount paid by the physician for
			 tuition, room and board, or expenses in obtaining the degree of doctor or
			 medicine or of doctor of osteopathy, including any amounts of principal or
			 interest paid by the physician under a loan, the proceeds of which were used by
			 or on behalf of the physician for the costs of obtaining such degree.
				(d)Frequency of
			 reimbursementAny reimbursement of an eligible physician under
			 this section shall be made in a lump sum or in installments of such frequency
			 as the Secretary shall specify the agreement of the physician as required under
			 subsection (b).
				(e)Liability for
			 failure to complete obligated serviceAny eligible physician who
			 fails to satisfactorily complete the period of service agreed to by the
			 physician under subsection (b) shall be liable to the United States in an
			 amount determined in accordance with the provisions of section 7617(c)(1) of
			 title 38, United States Code.
				(f)Treatment of
			 reimbursement with other pay and benefit authoritiesAny amount
			 of reimbursement payable to an eligible physician under this section is in
			 addition to any other pay, allowances, or benefits that may be provided the
			 physician under law, including any educational assistance under the Department
			 of Veterans Affairs Health Professional Educational Assistance Program under
			 chapter 76 of title 38, United States Code.
				IIIHealth
			 professional training pipeline partnerships program
			301.Grants to
			 prepare students for careers in health care
				(a)PurposeThe
			 purpose of this section is to support the development and implementation of
			 programs designed to prepare middle school and high school students for study
			 and careers in the healthcare field, including success in postsecondary
			 mathematics and science programs.
				(b)DefinitionsIn
			 this section:
					(1)Children from
			 low-income familiesThe term children from low-income
			 families means children described in section 1124(c)(1)(A) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)(1)(A)).
					(2)Eligible
			 recipientsThe term eligible recipient means—
						(A)a nonprofit
			 healthcare career pathway partnership organization; or
						(B)a high-need local
			 educational agency in partnership with—
							(i)not
			 less than 1 institution of higher education with an established health
			 profession education program; and
							(ii)not less than 1
			 community-based, private sector healthcare provider organization.
							(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency or educational service
			 agency—
						(A)that serves not
			 fewer than 10,000 children from low-income families;
						(B)for which not
			 less than 20 percent of the children served by the agency are children from
			 low-income families;
						(C)that meets the
			 eligibility requirements for funding under the Small, Rural School Achievement
			 Program under section 6211(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7345(b)); or
						(D)that meets the
			 eligibility requirements for funding under the Rural and Low-Income School
			 Program under section 6221(b)(1) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7351(b)(1)).
						(4)Nonprofit
			 healthcare career pathway partnership organizationThe term
			 nonprofit healthcare career pathway partnership organization means
			 a nonprofit organization focused on developing career and educational pathways
			 to healthcare professions, that shall include representatives of—
						(A)the local
			 educational agencies;
						(B)not less than 1
			 institution of higher education (as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a))) with an established health
			 profession education program; and
						(C)not less than 1
			 community-based, private sector healthcare provider organization or other
			 healthcare industry organization.
						(5)SecretaryThe
			 term Secretary means the Secretary of Education.
					(c)Grants
			 authorized
					(1)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to eligible recipients to enable the recipients to develop
			 and implement programs of study to prepare middle school and high school
			 students for postsecondary education leading to careers in the healthcare
			 field.
					(2)Minimum funding
			 levelGrants shall be awarded at a minimum level of $500,000 per
			 recipient, per year.
					(3)RenewabilityGrants
			 may be renewed, at the discretion of the Secretary, for not more than 5
			 years.
					(d)ApplicationEach
			 eligible recipient desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include an assurance that
			 the recipient will meet the program requirements described in subsection
			 (f)(2).
				(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority
			 to—
					(1)applicants that
			 include a local educational agency that is located in an area that is
			 designated under section 332(a)(1)(A) of the Public Health Service Act (42
			 U.S.C. 254e(a)(1)(A)) as a health professional shortage area;
					(2)applicants that
			 include an institution of higher education that emphasizes an interdisciplinary
			 approach to health profession education; and
					(3)applicants whose
			 program involves the development of a uniquely innovative public-private
			 partnership.
					(f)Authorized
			 activities/Use of funds
					(1)In
			 generalEach eligible recipient that receives a grant under this
			 section shall use the grant funds to develop and implement programs of study to
			 prepare middle school and high school students for careers in the healthcare
			 field that—
						(A)are aligned with
			 State challenging academic content standards and State challenging student
			 academic achievement standards; and
						(B)lead to high
			 school graduation with the skills and preparation—
							(i)to
			 enter postsecondary education programs of study in mathematics and science
			 without remediation; and
							(ii)necessary to
			 enter healthcare jobs directly.
							(2)Program
			 requirementsA program of study described in paragraph (1)
			 shall—
						(A)involve a review
			 and identification of the content knowledge and skills students who enter
			 institutions of higher education and the workforce need to have in order to
			 succeed in the healthcare field;
						(B)promote the
			 alignment of mathematics and science curricula and assessments in middle school
			 and high school and facilitate learning of the required knowledge and skills
			 identified in subparagraph (A);
						(C)include an
			 outreach component to educate middle school and high school students and their
			 parents about the full range of employment opportunities in the healthcare
			 field, specifically in the local community;
						(D)include specific
			 opportunities for youth to interact with healthcare professionals or industry
			 representatives in the classroom, school, or community locations and how these
			 experiences will be integrated with coursework;
						(E)include
			 high-quality volunteer or internship experiences, integrated with
			 coursework;
						(F)provide
			 high-quality mentoring, counseling, and career counseling support services to
			 program participants;
						(G)consider the
			 inclusion of a distance-learning component or similar education technology that
			 would expand opportunities for geographically isolated individuals;
						(H)encourage the
			 participation of individuals who are members of groups that are
			 underrepresented in postsecondary education programs in mathematics and
			 science;
						(I)encourage
			 participants to seek work in communities experiencing acute health professional
			 shortages; and
						(J)collect data, and
			 analyze the data using measurable objectives and benchmarks, to evaluate the
			 extent to which the program succeeded in—
							(i)increasing
			 student and parent awareness of occupational opportunities in the healthcare
			 field;
							(ii)improving
			 student academic achievement in mathematics and science;
							(iii)increasing the
			 number of students entering health care professions upon graduation; and
							(iv)increasing the
			 number of students pursuing secondary education or training opportunities with
			 the potential to lead to a career in the healthcare field.
							(3)Planning grant
			 set asideEach eligible recipient that receives a grant under
			 this section shall set aside 10 percent of the grant funds for planning and
			 program development purposes.
					(g)Matching
			 requirementEach eligible recipient that receives a grant under
			 this section shall provide, from the private sector, an amount equal to 40
			 percent of the amount of the grant, in cash or in kind, to carry out the
			 activities supported by the grant.
				(h)Reports
					(1)Annual
			 evaluationEach eligible recipient that receives a grant under
			 this section shall collect and report to the Secretary annually such
			 information as the Secretary may reasonably require, including—
						(A)the number of
			 schools involved and student participants in the program;
						(B)the race, gender,
			 socio-economic status, and disability status of program participants;
						(C)the number of
			 program participants who successfully graduated from high school;
						(D)the number of
			 program participants who reported enrollment in some form of postsecondary
			 education with the potential to lead to a career in the healthcare
			 field;
						(E)the number of
			 program participants who entered a paid position, either part-time or
			 full-time, in the healthcare field following participation in the program;
			 and
						(F)the data and
			 analysis required under subsection (f)(2)(J).
						(2)ReportNot
			 later than 3 years after the date of enactment of this section, the Secretary
			 shall submit to Congress an interim report on the results of the evaluations
			 conducted under paragraph (1).
					(i)Authorization
			 and appropriation
					(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of fiscal years 2009 through 2013 to carry out this section.
					(2)Administrative
			 costsFor the costs of administering this section, including the
			 costs of evaluating the results of grants and submitting reports to the
			 Congress, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2009 through 2013.
					
